DAN M. LEE, Justice,
for the Court:
Rodney Ray Wilder and another were convicted in the Circuit Court of Jones County of Grand larceny for stealing four hubcaps from an automobile on March 26, 1984. Wilder appeals assigning three errors.
DID THE TRIAL COURT ERR IN ALLOWING OFFICER EVANS TO TESTIFY THAT ONE OF THE DEFENDANTS SAID THAT THEY OWNED THE CAR THEY WERE RIDING IN AND IN WHICH THE HUBCAPS WERE LOCATED WITHOUT FIRST MAKING A DETERMINATION THAT THE STATEMENT WAS MADE FREELY, VOLUNTARILY AND INTELLIGENTLY?
This Court has passed on this question in Lewis v. State, 445 So.2d 1387 (Miss.1984) and Upshaw v. State, 350 So.2d 1358 (Miss. *3841977). There is no merit to this assignment of error.
DID THE TRIAL COURT ERR IN NOT DIRECTING A VERDICT FOR WILDER ON THE GROUND THAT THE STATE FAILED TO PROVE OWNERSHIP OF THE HUBCAPS BEYOND A REASONABLE DOUBT?
The state produced sufficient direct and circumstantial evidence of ownership to meet its burden. Bester v. State, 222 Miss. 706, 77 So.2d 270 (1955); Gaston v. State, 222 Miss. 107, 75 So.2d 434 (1954).
DID THE COURT ERR IN FAILING TO GRANT A DIRECTED VERDICT FOR WILDER BECAUSE THE STATE FAILED TO PROVE THE VALUE OF THE HUBCAPS IN QUESTION?
The evidence was sufficient to establish the value of the hubcaps. See Ellis v. State, 469 So.2d 1256 (Miss.1985).
Finding no errors in the trial below, we affirm Wilder’s conviction of grand larceny and his sentence of five years in the custody of the Mississippi Department of Corrections and a fine of $250.00.
AFFIRMED.
WALKER, C.J., and ROY NOBLE LEE and HAWKINS, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.